Title: James Madison to James H. Causten, 9 January 1827
From: Madison, James
To: Causten, James H.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Jany. 9. 1827.
                            
                        
                        I have duly received your letter of the 1st. inst; relating to the claims on the U. S. founded on their
                            release of France from claims on her<,> with the several documents to which it refers.
                        Having long withdrawn my attention from such subjects, I should under any circumstances feel a reluctance in
                            recurring to them. At my very advanced period of life, with other demands on its scanty remnant fully commensurate to it,
                            and in a case leading to a review of voluminous transactions of remote date, without the slightest prospect of throwing
                            new lights on them, my pleas for declining the task to which I am invited, will I am sure; be received with the indulgence
                            to which they are entitled. Might it not be added that the propriety is certainly not obvious, of interposing an opinion,
                            for public use, in a case where neither facts nor arguments could be offered, which are not known to be fully before the
                            Authority which is to decide on its merits.
                        The letter from the very respectable Body of Baltimore Merchants constituting you their agent, has been
                            forwarded as you desired, to Mr. Monroe, now at his Seat in Loudon. With friendly respects
                        
                        
                            
                                James Madison
                            
                        
                    